 

Case 18-50274-BLS Doc 86-1 Filed 04/01/19 Page 1 of 8

Exhibit 1 to Order

DOCS_DE:223297.1 32828/003

 

 

 

Case 18-50274-BLS Doc 86-1 Filed 04/01/19 Page 2 of 8

THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

I :
n re Chapter ll
TK HOLDINGS INC-, €l‘ al-, Case No. 17~11375 (BLS)
Debtors.1 Jointly Administered

 

Automotive Coalition for Traff`ic Safety, Inc., Adv' Pro' NO‘ 18'50274 (BLS)

Plaintiff,
_ V _

Joseph J. Farnan, Jr., not individually but solely as
Trustee of the Reorganized TK Holdings Trust,
Defendant, and Joyson Safety Systems Acquisition
LLC,

Defendants.

 

 

STIPULATION BY AND AMONG AUTOMOTIVE COALITION FOR
TRAFFIC SAFETY, INC., JOSEPH J. FARNAN, JR. SOLELY AS
TRUSTEE OF THE REORGANIZED TK HOLDINGS TRUST, AND
JOYSON SAFETY SYSTEMS ACOUISITION LLC

This Stipulation (“Stigulation”) is made and entered into by and among Plaintiff
Automotive Coalition for Traff`ic Safety, Inc. (“ACTS”), Defendant Joseph J. Farnan, Jr.,

solely as Trustee (the “Trustee”) of the Reorganized TK Holdings Trust (the “Trust”), the

 

successor in interest to TK Holdings Inc. (“TKH” or the Trust (as applicable)), and

 

‘ The debtors in these chapter ll cases (collectively, the “Debtors”), along with the last four digits of each
Debtor’s federal tax identification number, as applicable, are: Takata Americas (9766); TK Finance, LLC
(2753); TK China, LLC (1312); TK Holdings Inc. (3416); Takata Protection Systems Inc. (3881); Interiors in
Flight Inc. (4046); TK Mexico Inc. (8331); TK Mexico LLC (9029); TK Holdings de Mexico S. de R.L. de C.V.
(N/A); Industrias Irvin de Mexico, S.A. de C.V. (N/A); 'l`akata de Mexico, S.A. de C.V. (N/A); and Strosshe-
Mex, S. de R.L. de C.V. (N/A). Except as otherwise set forth herein, the Debtors’ international affiliates and
subsidiaries are not debtors in these chapter ll cases. The location of the Debtors’ corporate headquarters is
2500 Takata Drive, Auburn Hills, Michigan 48326.

 

DOCS_NY:38793.5 82828/003

 

 

 

Case 18-50274-BLS Doc 86-1 Filed 04/01/19 Page 3 of 8

Defendant Joyson Saf`ety Systems Acquisition LLC (“ oyson” and together with ACTS and

the Trust, the “Parties”), by and through their respective undersigned counsel.

 

WHEREAS, on June 25, 2017, each of the Debtors filed a voluntary petition for
relief under chapter 11 of title ll of the United States Code; and

WHEREAS, on January 5, 2018, the Debtors filed their Thz'rd Amended Joint
Chapter 11 Plan of Reorganization of TK Holdl`ngs Inc. and its Ajj?ll`ated Debtors at Docket
No. 1629 (the “_R_l_a_n”); and

WHEREAS, on February l, 2018, ACTS filed a complaint (the “Complaint”) thereby
commencing an adversary proceeding against TKH (Adv. Pro. 18-50274, the “Adversary
Proceeding”) in which ACTS sought a declaratory judgment that it is the rightful owner of
certain intellectual property and related relief; and

WHEREAS, on February 6, 2018, ACTS filed a limited objection to the Plan at
Docket No. 1948 (the “ACTS Limited Plan Obiection”) pursuant to which ACTS objected to
the Plan to the extent it provided for the sale of the intellectual property that was the subject
of the Adversary Proceeding (such intellectual property is referred to in this Stipulation as
the “Disputed IP”); and

WHEREAS, on February 6, 2018, ACTS also filed an objection to the Debtors’
assumption of certain agreements and proposed cure amounts at Docket No. 1951 (“M§
Contract Objection”); and

WHEREAS, pursuant to paragraph 97 of the F indings of Fact, Conclusions of Law,
and Order Confirrnz`ng the Fifth Amended Joz`nt Chapter 11 Plan of Reorganizatz`on of TK
Holdings Inc. and lts Ajj‘ilz'ated Debtors (Docket No. 2120), (a) ACTS Limited Plan

Objection and ACTS Contract Objection (together, the “ACTS Objections”) Were continued

DOCS_NY:38793.5 82828/003

 

 

 

Case 18-50274-BLS Doc 86-1 Filed 04/01/19 Page 4 of 8

until the March 26, 2018 omnibus hearing, and (b) until the hearing, the Disputed IP and the
ACTS Agreements (as referenced in paragraph l of the ACTS Contract Objection) were not
to “be deemed to be Purchased Assets [as defined in the Plan] transferred to” the Plan
sponsor; and

WHEREAS, on May 15, 2018, the Court “so ordered” a Stipulation among the
Parties pursuant to which, among other things, Joyson intervened as a defendant in the
Adversary Proceeding; and

WHEREAS, the Parties agree and acknowledge that in substance, the claims asserted
in the Adversary Proceeding will determine whether ACTS or Joyson (as the prospective
purchaser under the Plan) is the rightful owner of the Disputed IP; and

WHEREAS, the Trust contends that it does not have a monetary interest in the
outcome of the claims asserted by ACTS in the Adversary Proceeding; and

WHEREAS, as previously disclosed to ACTS and Joyson, the Trust represents that,
to the best of its current knowledge, it does not possess or have within its control any
documents relevant to the Adversary Proceeding nor does it control any person or entity with
actual knowledge bearing on the ownership of the Disputed IP.

NOW, THEREFORE, the Parties, by and through their respective undersigned
counsel of record, hereby stipulate and agree as follows:

1. The Trust shall have the right but not the obligation (except on Court
order) to participate in the prosecution of the litigation (e.g., attendance at depositions, court
conferences or at a trial on the merits, or responding to motions).

2. ACTS and Joyson will serve papers on the Trust at the same time and in

the same manner as they serve each other.

DOCS__NY238793,5 82828/003

 

 

Case 18-50274-BLS Doc 86-1 Filed 04/01/19 Page 5 of 8

3. The Trust shall comply with any and all Court orders (including any Court
order resolving the Adversary Proceeding) and any joint requests made by Joyson and ACTS
that are pursuant to a settlement agreement and pertain to the Disputed IP.

4. The hearing on the ACTS Objections shall be continued until a final
judgment is entered by the Court With respect to the ownership of the Disputed IP or Joyson and

ACTS resolve their disputes concerning the Disputed IP, Whichever first occurs.

[signature pages follow[

DOCS_NY;38793.5 82828/003

 

 

 

CaSe 18-50274-BLS DOC 86-1 Filed 04/01/19

Dated: April 1, 2019

/s/ Peter J. Keane
PACHULSKI STANG ZIEHL &
JONES LLP

Laura Davis Jones (Bar No. 2436)

David M. Bertenthal (CA Bar No. 167624)

John A. Morris (NY Bar No. 2405397)

Peter J. Keane (Bar No. 5503)

919 N. Market Street, 17th Floor

P.O. Box 8705

Wilmington, DE 19899-8705 (Courier 19801)

Telephone: (302) 652-4100

Facsimile: (302) 652-4400

Email: ljones@pszjlaw.com
dbertenthal@pszjlaw.com
jmorris@pszjlaw.com
pkeane@pszjlaw.com

Counsel for Defendant Joseph Farnan, Jr. in his

capacity as Trustee of the Reorganz'zed TK
Holdings T rust

DOCS_NY:38793.5 82828/003

Page 6 of 8

 

 

 

CaSe 18-50274-BLS DOC 86-1 Filed 04/01/19

/s/ F rank A. Angileri

BENESCH, FRIEDLANDER, COPLAN
& ARONOFF LLP

Stephen M. Ferguson (# 5167)

222 Delaware Avenue, Suite 801

Wilmington, Delaware 19801

Telephone: (302) 442-7010

Facsimile: (302) 442-7012

sferguson@beneschlaw.com

and

BROOKS KUSHMAN P.C.

Frank A. Angileri

Linda D. Mettes

Robert C.J. Tuttle

Amy C. Leshan

1000 Town Center, 22nd Floor

Southfield, Michigan 48075

Telephone: (248) 358-4400

Facsimile: (248)358-3351

Email: fangileri@brookskushman.com
lmettes@brookskushman.com
rtuttle@brookskushman.com
aleshan@brookskushman.com

Attorneys for Defendant Joyson Safety Systems
Acquisilion LLC

/s/ James R. Ferguson

KLEHER HARRISON HARVEY
BRANZBURG LLP

Richard M. Beck (DE Bar No. 3370)
Sally E. Veghte (DE Bar No. 4762)
919 N. Market Street, Suite 1000
Wilmington, Delaware 19801
Telephone: (3 02) 426-1189

E~mail: rbeck@klehr.com

Morton R. Branzburg

1835 Market Street, Suite 1400
Philadelphia, Pennsylvania 19103
Telephone: (215) 569-2700
Email: mbranzburg@klehr.com

and

DOCS_NY:38793.5 82828/003

Page 7 of 8

 

 

 

CaSe 18-50274-BLS DOC 86-1 Filed 04/01/19

MAYER BROWN LLP

Linda Rhodes

1999 K Street, NW

Washington, DC 20006
Telephone: (202) 263-3000

Email: irhodes@mayerbrown.com

Melissa A. Anyetei

James R. Ferguson

71 S. Wacker Drive

Chicago, Illinois 60606

Telephone: (312) 782-0600

Email: manyetei@mayerbrown.com
errguson@mayerbrown.com

Attorneysfor Automotive Coall`tion for Trajic
Safely, Inc.

DOCS_NY:38793.5 82828/003

Page 8 of 8

 

